UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MILTON JACKSON, et al.,                   )
                                          )
                  Plaintiffs,             )
                                          )
            v.                            )                   Civil Action No. 10-1724 (RBW)
                                          )
ANTONIN SCALIA, et al.,                   )
                                          )
                  Defendants.             )
_________________________________________ )


                                  MEMORANDUM OPINION

       The plaintiffs, who are currently incarcerated at the Louisiana State Penitentiary in

Angola, Louisiana, bring this action under 42 U.S.C. § 1983 against four Justices of the Supreme

Court of the United States. The plaintiffs contend that, with the decision in Heck v. Humphrey,

512 U.S. 477 (1994), the defendants “adopted a rule that . . . requires state prisoners to seek state

remedies and obtain a ‘Favorable Termination’ of their conviction[s]. . . before they can seek . . .

relief in federal court” under 42 U.S.C. § 1983.1 Compl. at 7. According to the plaintiffs, the

1      In Heck, the Supreme Court held:


               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has been
               reversed on direct appeal, expunged by executive order, declared
               invalid by a state tribunal authorized to make such determination, or
               called into question by a federal court’s issuance of a writ of habeas
               corpus, 28 U.S.C. § 2254. A claim for damages bearing that
                                                                                         (continued...)

                                                  1
defendants do not have “the authority to limit opportunities by state prisoners to attack their

unconstitutional convictions []or to narrow the broad language of Section 1983.” Id. at 9.

Consequently, the plaintiffs assert, the federal courts “have been taking state prisoner’s [sic]

money for Section 1983 civil actions, then displacing the jurisdiction with habeas remedies and

requiring that plaintiffs obtain a ‘Favorable Termination’ of their conviction or sentence,”

resulting in “extreme prejudice and . . . discrimination towards state prisoners” by placing on

their “shoulders[] an insurmountable burden that can only be attained through the assistance of

the very individuals (state officials) that violated” their constitutional rights previously. Id. All

the plaintiffs demand their release from state custody, and plaintiffs Milton Jackson and George

Labry demand reinstatement of previous civil actions filed against the Louisiana state officials

allegedly responsible for their incarceration. See id. at 10-14 (page numbers designated by the

Court).2


         Where, as here, “a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

1(...continued)
                  relationship to a conviction or sentence that has not been so
                  invalidated is not cognizable under § 1983.

Heck, 512 U.S. at 486-87 (emphasis in original) (footnotes omitted). The rule announced in
Heck also applies to an action brought under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), against a federal official alleged to have violated a
plaintiff’s constitutional rights. See Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996).


2       Attached to the nine-page petition are five unnumbered pages. On each page is a
petitioner’s signature and the particular relief he demands.

                                                  2
Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see Muhammad v. Close, 540 U.S. 749, 750

(2004) (“Challenges to the validity of any confinement or to particulars affecting its duration are

the province of habeas corpus.”). Therefore, a prisoner cannot bring a civil action seeking a

declaratory judgment in order to obtain his release. See LoBue v. Christopher, 82 F.3d 1081,

1082 (D.C. Cir. 1996) (concluding that plaintiffs challenging the constitutionality of federal

extradition statutes could do so through a petition for writ of habeas corpus, not through a civil

action for declaratory and injunctive relief); Monk v. Sec’y of the Navy, 793 F.2d 364, 366 (D.C.

Cir. 1986) (concluding that corporal could not challenge conviction by court martial through a

civil action for seeking declaratory judgment); Smocks v. United States, No. 10-0361, 2010 WL

1780270, at *1 (D.D.C. May 3, 2010) (concluding that Missouri state prisoner must proceed by

means of a habeas petition, not a complaint under the Declaratory Judgment Act, see 28 U.S.C. §

2201, to challenge the constitutionality of certain provisions of federal law pertaining to his

ability to seek release from custody).


       Habeas actions are subject to jurisdictional and statutory limitations. See Braden v. 30th

Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). One such limitation is the requirement that a

habeas corpus action must be brought against the plaintiffs’ warden. Rumsfeld v. Padilla, 542

U.S. 426, 434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing

Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). Moreover, this district court

cannot “entertain a habeas petition involving present physical custody unless the [plaintiffs’]

custodian is within its territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235,

1239 (D.C. Cir. 2004).


                                                 3
       The relief that the plaintiffs demand sounds in habeas and therefore is not available by

means of a civil action seeking a declaratory judgment and injunctive relief. Nor is this district

court the proper forum for adjudication of the plaintiffs’ habeas claims. For these reasons, the

Court will grant the defendants’ motion and will dismiss the complaint in its entirety. An Order

accompanies this Memorandum Opinion.


                                                                /s/
                                                     REGGIE B. WALTON
                                                     United States District Judge
DATE: April 29, 2011




                                                 4